Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Detailed Action
Applicant amended claims 1, 6, 7, 15, 20, 21 and 29 and presented claims 1-30 for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-30 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 16/805,632 based on the  observation provided below for exemplary claim 1. This is a provisional statutory double 

16/805,638
16/805,632
1.A non-transitory computer-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the one or more second processors to:
1. A non-transitory computer-readable medium storing instructions which, when executed by one or more second processors of a computing device, cause the one or more second processors to:
receive a plurality of queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes at least one of the first plurality of processors and corresponding local storage;
receive a plurality of query queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes at least one of the first plurality of processors and corresponding local storage;
identify a plurality of tasks associated with the plurality of queries;
identify a plurality of tasks associated with the plurality of query queries;
identify one or more resources associated with the plurality of tasks;

distribute, with the one or more second processors, the plurality of tasks to the plurality of virtual warehouses to be executed by the first plurality of processors using at least a set of statistics associated with the first plurality of processors,
distribute, with the one or more second processors, the plurality of tasks to the plurality of virtual warehouses using at least a set of statistics associated with the first plurality of processors,
wherein the set of statistics is accumulated from at least one of the previously executed tasks by at least one of the first plurality of processors,
wherein the set of statistics is accumulated from at least one of the previously executed tasks by at least one of the first plurality of processors, the 

and each of first plurality of processors is stateless with respect to the set of statistics and 
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses
a number of virtual warehouses in the plurality of virtual warehouses is based on at least a load of the plurality of virtual warehouses:
execute the plurality of tasks with the first plurality of processors; and
execute the plurality of tasks with the first plurality of processors; and 
in response to executing the plurality of tasks, update at least a portion of the set of statistics based on at least one of the executed tasks with the first plurality of processors.
in response to executing the plurality of tasks, update at least a portion of the set of statistics based on at least one of the executed tasks with the plurality of processors.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 11, 13-15, 20, 21, 25, 27, 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan et al., Pub. No.: US 2013/0132967 (Soundararajan) in view of Kenneth et al., Patent No.: US 8,631,131 (Kenneth).

Claim 1.	Soundararajan teaches:
A non-transitory computer-readable medium storing instructions which, when executed by one or more second processors of a computing device, cause one or more second processors to:
receive a plurality of queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes at least one of the first plurality of processors and corresponding local storage; (figs. 5, 6A, 7, ¶¶  25, 30, 36, 48, 70, a plurality of analytics jobs/queries are received by a job manager; the jobs are divided to a plurality of tasks; tasks are  assigned to processing nodes/ virtual warehouses; each processing node/virtual warehouse includes multiple processors and caches)
identify a plurality of tasks associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/tasks by job manager)
identify one or more resources associated with the plurality of tasks; (figs. 5, 6A, ¶ 57, job manager identifies location of the requested data associated with a task)
 distribute, with the one or more second processors, the plurality of tasks to the plurality of virtual warehouses to be executed by the first plurality of processors using at least a set of statistics associated with the first plurality of processors, (figs. 5, 6A, 7, ¶¶ 25, 30, 36, 70, job manger uses a set of statistics/metadata for distributing jobs to processing nodes/virtual warehouses) wherein the set of statistics is accumulated from at least one of the previously executed tasks by at least one of the first plurality of processors, (¶ 50, content of memory caches are based on previously executed tasks) the set of statistics is stored separately from a local storage of each of the first plurality of processors (¶ 50, fig. 5, 544 and fig. 6, 644, metadata is stored in job manager) and each of first plurality of processors is stateless with respect to the set of statistics, and (¶ 28, the processing nodes are stateless) 
execute the plurality of tasks with the first plurality of processors; and (¶ 61, a processing node executes assigned tasks)
in response to executing the plurality of tasks, update at least a portion of the set of statistics based on at least one of the executed tasks with the first plurality of processors. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan did not specifically teach:
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses
Kenneth discloses:
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses. (Kenneth, col. 6, ll. 56-67, wherein high availability manger component of a virtualization manager performs load balancing of host machines by migrating virtual machines between host machines)
   Soundararajan ¶ 59 discloses the decision for assigning a task to processing nodes “may be based on other task assignments, processing capability, expected downtime, desired end states of the individual memory caches, or other factors”. Soundararajan, ¶ 73, also discloses that the “cache virtual machines include a stateless caching tier which is optimized for performance of the processing activities”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses because doing so would increase usability of Soundararajan by providing for responding to load imbalance between processing nodes by adding or removing virtual machines/virtual warehouses to processing nodes.

Claim 15.	Soundararajan teaches:
A method comprising:
receiving a plurality of queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes at least one of the first plurality of processors and corresponding local storage; (figs. 5, 6A, 7, ¶¶  25, 30, 36, 48, 70, a plurality of analytics jobs/queries are received by a job manager; the jobs are divided to a plurality of tasks; tasks are  assigned to processing nodes/ virtual warehouses; each processing node/virtual warehouse includes multiple processors and caches)
identifying a plurality of tasks associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/tasks by job manager)
distributing, with the one or more second processors, the plurality of tasks to the plurality of virtual warehouses to be executed by the first plurality of processors using at least a set of statistics associated with the first plurality of processors, (figs. 5, 6A, 7, ¶¶ 25, 30, 36, 70, job manger uses a set of statistics/metadata for distributing jobs to processing nodes/virtual warehouses) wherein the set of statistics is accumulated from at least one of the previously executed tasks by at least one of the first plurality of processors, (¶ 50, content of memory caches are based on previously executed tasks) the set of statistics is stored separately from a local storage of each of the first plurality of processors (¶ 50, fig. 5, 544 and fig. 6, 644, metadata is stored in job manager) and each of first plurality of processors is stateless with respect to the set of statistics, and (¶ 28, the processing nodes are stateless) 
executing the plurality of tasks with the first plurality of processors; and (¶ 61, a processing node executes assigned tasks)
in response to executing the plurality of tasks, update at least a portion of the set of statistics based on at least one of the executed tasks with the first plurality of processors. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan did not specifically teach:
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses
Kenneth discloses:
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses. (Kenneth, col. 6, ll. 56-67, wherein high availability manger component of a virtualization manager performs load balancing of host machines by migrating virtual machines between host machines)
   Soundararajan ¶ 59 discloses the decision for assigning a task to processing nodes “may be based on other task assignments, processing capability, expected downtime, desired end states of the individual memory caches, or other factors”. Soundararajan, ¶ 73, also discloses that the “cache virtual machines include a stateless caching tier which is optimized for performance of the processing activities”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses because doing so would increase usability of Soundararajan by providing for responding to load imbalance between processing nodes by adding or removing virtual machines/virtual warehouses to processing nodes.

Claim 29.	Soundararajan teaches:
A system comprising: one or more first processors programed to execute a parsing process, the parsing process to:
receive a plurality of queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes at least one of the first plurality of processors and corresponding local storage; (figs. 5, 6A, 7, ¶¶  25, 30, 36, 48, 70, a plurality of analytics jobs/queries are received by a job manager; the jobs are divided to a plurality of tasks; tasks are  assigned to processing nodes/ virtual warehouses; each processing node/virtual warehouse includes multiple processors and caches)
identify a plurality of tasks associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/tasks by job manager)
distribute the plurality of tasks to the plurality of virtual warehouses to be executed by the first plurality of processors using at least a set of statistics associated with the first plurality of processors, (figs. 5, 6A, 7, ¶¶ 25, 30, 36, 70, job manger uses a set of statistics/metadata for distributing jobs to processing nodes/virtual warehouses) wherein the set of statistics is accumulated from at least one of the previously executed tasks by at least one of the first plurality of processors, (¶ 50, content of memory caches are based on previously executed tasks) the set of statistics is stored separately from a local storage of each of the first plurality of processors (¶ 50, fig. 5, 544 and fig. 6, 644, metadata is stored in job manager) and each of first plurality of processors is stateless with respect to the set of statistics, and (¶ 28, the processing nodes are stateless) the plurality of second processors programmed to:
in response to executing the plurality of tasks, execute the plurality of tasks, wherein the parsing process is further programmed to update at least a portion of the set of statistics based on at least one of the executed tasks with the first plurality of processors. (¶ 50, fig. 4, metadata in job manger is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan did not specifically teach:
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses
Kenneth discloses:
a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses. (Kenneth, col. 6, ll. 56-67, wherein high availability manger component of a virtualization manager performs load balancing of host machines by migrating virtual machines between host machines)
   Soundararajan ¶ 59 discloses the decision for assigning a task to processing nodes “may be based on other task assignments, processing capability, expected downtime, desired end states of the individual memory caches, or other factors”. Soundararajan, ¶ 73, also discloses that the “cache virtual machines include a stateless caching tier which is optimized for performance of the processing activities”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a number of virtual warehouses in the plurality of virtual warehouses is dynamically updated on at least a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses because doing so would increase usability of Soundararajan by providing for responding to load imbalance between processing nodes by adding or removing virtual machines/virtual warehouses to processing nodes.

Claim 6.	The non-transitory computer-readable medium of claim 1, wherein the query is received from a client, and wherein the instructions further cause the first plurality of processers to:
generate a result from the execution of the plurality of tasks, and return data from the result to the client associated with the plurality of queries. (Soundararajan, ¶¶ 32, 36, 42, 48, processing nodes generate results based on the clients requests/queries)
 Claim 20 is rejected under the same rationale as claim 6.

Claim 7.	The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the first plurality of processors to:
optimize the plurality of queries. (Soundararajan, ¶ 57, a job/query is broken apart/optimized based on “on how the data files are divided into chunks and/or where copies of those chunks reside”)
Claim 21 is rejected under the same rationale as claim 7.

Claim 11.	The non-transitory computer-readable medium of claim 1, wherein at least one of the databases is external to a system that includes the first plurality of processors. (Soundararajan, ¶ 25, 32, storage server in which data is located is external to processing nodes with local databases)
Claim 25 is rejected under the same rationale as claim 11.

Claim 13.	The non-transitory computer-readable medium of claim 1, wherein the accumulation of the set of statistics from the at least one of the previously executed tasks occurs automatically. (Soundararajan, ¶¶ 50, 56, metadata update is an automatic process)
Claim 27 is rejected under the same rationale as claim 13.

Claim 14.	The non-transitory computer-readable medium of claim 1, wherein the updating of the at least the portion of the set of statistics occurs automatically. (Soundararajan, ¶¶ 50, 56, metadata update is an automatic process)
Claim 28 is rejected under the same rationale as claim 14.

Claims 2, 5, 8, 9, 12, 16, 19, 22, 23, 26, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan and Kenneth in view of Tommaney et al., Pub. No.: US 2009/0019103 (Tommaney).

Claim 2.	The combination of Soundararajan and Kenneth taught the non-transitory computer-readable medium of claim 1, wherein the plurality of tasks are associated with a plurality of datasets stored in a distributed file system. Soundararajan, ¶¶ 5, 26, 36. The combination of Soundararajan and Kenneth did not specifically teach the stored data set as database tables. 
Tommaney teaches a plurality of tasks is associated with a plurality of database tables. (Tommaney, ¶¶ 42, 94, wherein each performance module is associated with a file/table; a join operation involves multiple tables)
Soundararajan as modified provides for distributing tasks to execution nodes to process assigned tasks by retrieving the needed data from their caches and other shared storage devices. Soundararajan, ¶¶ 57-65. Tommaney also provides for distributing tasks to execution nodes to process assigned tasks by retrieving the needed data from their caches and other shared storage devices. Tommaney, ¶¶ 42, 69-71. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a plurality of tasks is associated with a plurality of database tables because doing so would increase usability of Soundararajan as modified by providing the ability for executing “Structured Query Language (SQL) statements across significant data sets typically represented as logical tables consisting of columns and rows” and “partitioning or splitting the data stored along field or column boundaries such that analysis of the data requiring that field or column can be accomplished without accessing non-required fields or columns”. Tommaney, ¶¶ 34-35.
Claims 16 and 30 are rejected under the same rationale as claim 2.

Claim 5.	The non-transitory computer-readable medium of claim 2, wherein each of the first plurality of processors processes a corresponding one of the plurality of database tables, and wherein data from the plurality of database tables is stored in a cache associated with that processor. (Tommaney, ¶¶ 42, 94, each performance module includes a cache associated with a file/table in the storage and a join operation involves multiple performance modules/tables)
Claim 19 is rejected under the same rationale as claim 5.

Claim 8.	The non-transitory computer-readable medium of claim 1, wherein the information is stored in a relational database. (Tommaney, ¶ 34, relational queries indicates that data is stored in a relational database) 
Claim 22 is rejected under the same rationale as claim 8.

Claim 9.	The non-transitory computer-readable medium of claim 8, wherein the relational database is a structured query language database. (Tommaney, ¶ 34, “the present invention provides the ability to execute Structured Query Language (SQL) statements”)
Claim 23 is rejected under the same rationale as claim 8.

Claim 12.	The non-transitory computer-readable medium of claim 1, wherein the statistics comprise metadata related to the one or more databases. (Soundararajan, ¶ 50, fig. 5, data is located in a database and metadata includes information related to the location of the data/database; Tommaney, ¶ 62, directing any reference to a block is directed to the same performance module “based on the LBID and the number of Performance Modules” indicates that statistics include the number of performance modules associated with metadata/location of the data blocks in the database)
Claim 26 is rejected under the same rationale as claim 12.

Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan, Kenneth and Tommaney  in view of Vinson et al., Patent No.: US 6,453,334 (Vinson).

Claim 3.	Soundararajan as modified taught the non-transitory computer-readable medium of claim 2; Soundararajan as modified did not teach wherein at least some of the plurality of database tables are encrypted and are subsequently decrypted before the executing of the plurality of tasks.
Vinson teaches wherein at least some of the plurality of database tables are encrypted and are subsequently decrypted before the executing of the plurality of tasks. (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein at least some of the plurality of database tables are encrypted and are subsequently decrypted before the executing of the plurality of tasks because doing so would provide for “improved network performance” (Vinson, col.2, ll. 17-28.)
Claim 17 is rejected under the same rationale as claim 3.

Claim 4.	The non-transitory computer-readable medium of claim 2, wherein at least some of the plurality of database tables are compressed and are subsequently decompressed before the executing of the plurality of tasks. (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4”)
Claim 18 is rejected under the same rationale as claim 4.

Claims 10 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan and Kenneth as applied to claims 1 and 15 above in view of Jain et al., Pub. No.: US 2014/0229422 (Jain).

Claim 10.	Soundararajan as modified taught the non-transitory computer-readable of claim 1; Soundararajan as modified did not teach wherein the database system is a multi-tenant database that isolates computing resources and data between different customers.
Jain teaches wherein the database system is a multi-tenant database that isolates computing resources and data between different customers. (¶ 5, “a data query can be received from a tenant assigned to a first virtual data warehouse (e.g., a database) within a multi-tenancy data warehouse. Based on the data query a set of information can be generated indicating data the tenant is authorized to access within the multi-tenancy data warehouse”; ¶ 30, “A role is created for each namespace and users operating in that namespace belong to that role. Access to data outside the namespace is made possible by granting permissions to the foreign table/view to the role for the namespace”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for teaching wherein the database system is a multi-tenant database that isolates computing resources and data between different customers because doing so would provide for a database environment in which a user or tenant will be able to access data on a database to which he/she is assigned.
Claim 24 is rejected under the same rationale as claim 10.


Response to Amendment and Arguments
With respect to double patenting rejections Applicant argues as follows:
“that independent claims 1, 15, and 29 include claim element that recites "a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes at least one of the first plurality of processors and corresponding local storage," where the corresponding independent claims of the '632 application do not includes this claim element. Thus, Applicant respectfully submits that claims 1-30 of the present application are not claiming the same invention as that of claims 1-30 of co-pending Application No. 16/805,632. Therefore, Applicant respectfully request the withdrawal of the rejection under 35 U.S.C. 101.”
Double patenting rejections are maintained; as shown above, the corresponding independent claim 1 of the '632 application include all elements as claimed in the independent claim 1 of the present application.
Applicant argument with respect to amended claims have been considered but are moot in view of the new grounds of rejections as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Char et al., “Load Balancing in Cloud Based on Live Migration of Virtual Machines”. 
“Cloud computing is an upcoming trend in the field of computer science in recent years. In cloud, computing resources are provided as service in the form of virtual machine to its clients across the globe based on demand. Huge demand for cloud resources results in overutilization of servers whenever there is a heavy load. It is necessary to distribute the load across the servers in cloud by taking into consideration of allocating the right amount of resources dynamically based on the load to improve the performance of applications running in virtual machines. In this paper we present an algorithm which dynamically allocate resources based on the need and distribute the load across the servers. We conducted the experiment on Xen Cloud Platform. We use response time as a metric. The experiments conducted shows that the proposed algorithm improves the performance of applications running in virtual machines by using the feature scaling and migration.” Abstract.
“In paper [8] author presents a load balancing scheme and a migration policy for virtual machine cluster to identify a suitable virtual machine from overloaded server to the suitable target server.” Sec. I.
“Figure 3 depicts the scenario where the virtual machine is in need of resources…When resources are found, the resources are allocated to the virtual machine as per requirements (scaling up). In case if there is no enough resources that can be provided in the current server, the virtual machine needs to be migrated to a suitable server. There are two ways in which virtual machine can be migrated. They are Live migration [13][14][15] and Non-Live Migration. Live Migration refers to the process of moving a running virtual machine between different physical machines with minimum down time. Memory, storage, and network connectivity of the virtual machine are transferred from the original host machine to the destination”. Page. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159